DETAILED ACTION
Claims 1 and 3-11 are presented for examination. Claims 1 and 5 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yoon S. Ham [Reg. no. 45,307] on 11 January 2021.
The application has been amended as follows:
1. A modeling method for gas production in a coalbed methane …
…
(e) performing a Langmuir experiment for a core sample …,
…
deriving a third trend function representing a correlation between a sum of the ash contents and a gas content using the …
….

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Arrey, E. “Impact of Langmuir Isotherm on Production Behavior of CBM Reservoirs” Dissertation, West Virginia U. (2004) [herein “Arrey”] page 12 section 3 teaches performing a proximate analysis to determine moisture and ash content. Arrey page 20 section (d) teaches “The GridBuilder is used to create simulation grids and rock property data … allows the user to easily create and edit grids, positioning them with respect to geological maps, interpolating geological structures and rock properties.” Interpolating rock properties over a grid is a determination of respective trend functions. However, Arrey fails to explicitly teach interpolating correlations of ash and density, moisture and depth as claimed.
US 2010/0250215 A1 Kennon, et al. [herein “Kennon”] paragraph 65 teaches modeling liquid movements, modeling pressure fields, and modeling subsidence. Kennon paragraph 4 teaches using the 
US patent 6,860,147 B2 Gunter, et al. [herein “Gunter”] column 41 equation 17 teaches gas storage capacity as inversely related to the sum of ash content and moisture content “                        
                            
                                
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    a
                                                
                                            
                                            +
                                            
                                                
                                                    w
                                                
                                                
                                                    w
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Gunter column 49 lines 34-36 and figure 3 teaches and example trend curve of gas permeability to water saturation. Gunter column 42 lines 44-45 teaches away from deriving a trend function for ash content and density as Gunter column 42 lines 44-45 specifically teach the “ash content specified … corresponds to the average of the coal seam.” An average is not a trend function. Thus, Gunter fails to teach deriving the trend functions correlating ash and density, moisture and depth as claimed.
Aminian, K. & Ameri, S. “Predicting Production Performance of CBM Reservoirs” J. Natural Gas Science & Engineering, vol. 1, pp. 25-30 (2009) [herein “Aminian”] section 2 equation 1 teaches an inverse relationship between the gas storage capacity and the sum of ash and moisture content in the form of the Langmuir equation. This Langmuir relationship corresponds with the third trend function relating the sum of ash and moisture to gas content. Aminian section 4 equations (7-10) teach using “type curves” of gas flow rate and water flow rates. But Aminian fails to teach deriving the trend functions correlating ash and density, moisture and depth as claimed.
Chen, K., et al. “Preliminary Study on Gas Storage Capacity and Gas-in-Place for CBM Potential in Balingian Coalfield, Sarawak Malaysia” IEEE (2011) [herein “Chen”] page 5 figure 4 teaches using a linear regression fit for a trend line of P/V vs pressure. Thus Chen teaches deriving trend functions, but Chen fails to teach deriving the trend functions correlating ash and density, moisture and depth as claimed.
Mavor, M.J., et al. “Measurement and Evaluation of Coal Sorption Isotherm Data” Society of Petroleum Engineers, SPE-20728-MS (1990) [herein “Mavor”] page 157 right column last paragraph teaches a Langmuir Isotherm involving dry ash and moisture fraction. Mavor page 159 left column fourth paragraph teaches performing a proximate analysis to measure the samples. Mavor page 161 left column third paragraph teaches interpolating pressure to concentration using a Langmuir relationship. Mavor page 161 right column fifth paragraph teaches using linear regression to correlate cell pressure to gas content using Langmuir coefficients. Mavor page 163 left column third paragraph teaches moisture 
None of these references taken either alone or in combination with the prior art of record disclose “wherein modeling the amounts of ash, water, and gas for a cell of the plurality of cells in (c) comprises: deriving a first trend function representing a correlation between an ash content and a density using the sample obtained in step (b); deriving a second trend function representing a correlation between a moisture content and a depth using the sample obtained in step (b); and deriving a third trend function representing a correlation between a sum of the ash content and the moisture content, and a gas content using the sample obtained in step (b)” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        11 January 2021